J-S11013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JESSE JEROME JOHNSON                      :
                                           :
                    Appellant              :   No. 1142 WDA 2021

       Appeal from the Judgment of Sentence Entered August 9, 2021
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0003299-2019

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 JESSIE JEROME JOHNSON                     :
                                           :
                    Appellant              :   No. 1143 WDA 2021

       Appeal from the Judgment of Sentence Entered August 9, 2021
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0003296-2019


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                            FILED: May 13, 2022

      Jessie Jerome Johnson appeals from the judgment of sentence following

his guilty plea in two cases to burglary, intimidation of a witness/victim, rape,

criminal trespass, retaliation against witness or victim, terroristic threats,

simple assault, involuntary deviate sexual intercourse, and strangulation. In

addition, Johnson’s counsel has filed a brief pursuant Anders v. California,
J-S11013-22


386 U.S. 738 (1967), and a petition to withdraw from representation. We

grant counsel’s petition to withdraw and affirm the judgment of sentence.

      On March 15, 2019, Johnson broke into the home of his ex-paramour

and punched, strangled, and raped her. Subsequently, on March 18, 2019,

police officers found Johnson hiding in his ex-paramour’s home armed with a

knife. The police arrested Johnson, and the Commonwealth charged him with

inter alia, rape, criminal trespass, retaliation against a witness or victim,

terroristic threats, simple assault, involuntary deviate sexual intercourse, and

strangulation at case number 2019-03296, and burglary and intimidation of a

witness or victim at case number 2019-03299.

      On January 27, 2020, Johnson entered a negotiated guilty plea to the

above crimes at his two cases in exchange for an aggregate sentence of 12 to

24 years in prison. The trial court accepted the plea but imposed an aggregate

sentence of 12 to 24 years in prison followed by 3 years of probation.

Subsequently, Johnson filed a post-sentence motion to modify his sentence.

The trial court held a hearing on the motion, after which it filed an amended

sentencing order, imposing an aggregate sentence of 12 to 24 years in prison

to comport with the negotiated plea agreement. Johnson filed another post-

sentence motion, which the trial court denied. Johnson then filed separate

notices of appeal from the two cases, and this Court consolidated the appeals.

      On appeal, Johnson’s counsel has filed an Anders Brief, raising the

following question for our review:


                                     -2-
J-S11013-22


      Is the total negotiated sentence of twelve to twenty-four years for
      burglary, intimidation of a witness/victim, rape, criminal trespass,
      retaliation against witness or victim, terroristic threats, simple
      assault, strangulation, and involuntary deviate sexual intercourse
      imposed upon [] Johnson by the lower court, pursuant to the
      terms     of   the   plea    agreement,     manifestly   excessive,
      unreasonable[,] and too severe a punishment?

Anders Brief at 5 (some capitalization omitted). Johnson’s counsel also filed

a petition to withdraw as counsel with this Court on January 10, 2022. Johnson

filed neither a pro se brief, nor retained alternate counsel.

      We must first determine whether Johnson’s counsel has complied with

the dictates of Anders in petitioning to withdraw from representation. See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (stating

that “[w]hen faced with a purported Anders brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw.”). Pursuant to Anders, when an attorney believes that

an appeal is frivolous and wishes to withdraw as counsel, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous; (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to the
      defendant and advise him of his right to retain new counsel or
      raise any additional points he deems worthy of this Court’s
      attention.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012)

(citations omitted).

      Additionally, the Pennsylvania Supreme Court has determined that a

proper Anders brief must

                                      -3-
J-S11013-22


      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Here, Johnson’s counsel has complied with the requirements set forth in

Anders by indicating that she conscientiously examined the record and

determined that an appeal would be frivolous. Further, Johnson’s counsel’s

Anders Brief meets the standards set forth in Santiago, by setting forth her

conclusion that the trial court did not abuse its discretion in imposing

Johnson’s sentence, rendering Johnson’s appeal wholly frivolous. Finally,

Johnson’s counsel provided a letter to Johnson, informing him of her intention

to withdraw as counsel and advising Johnson of his rights to retain new

counsel, proceed pro se, and file additional claims. Because Johnson’s counsel

has complied with the procedural requirements for withdrawing from

representation, we will independently review the record to determine whether

Johnson’s appeal is, in fact, wholly frivolous. See Commonwealth v.

Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (stating that once an appellate

court determines that counsel’s petition and brief satisfy Anders, the court

must then conduct its own review of the appeal to determine if it is wholly

frivolous).




                                     -4-
J-S11013-22


      Johnson challenges the discretionary aspect of his sentence, claiming

that the trial court abused its discretion in imposing a manifestly excessive

aggregate sentence of 12 to 24 years in prison. See Anders Brief at 14-16.

      Here, Johnson entered a negotiated guilty plea which provided that he

would plead guilty to the above crimes in exchange for an aggregate sentence

of 12 to 24 years in prison. See N.T., 1/27/20, at 3. Because Johnson pleaded

guilty and ultimately received the negotiated sentence, he is not entitled to

discretionary review of his sentence. See Commonwealth v. O’Malley, 957

A.2d 1265, 1267 (Pa. Super. 2008) (stating that “an appellant who pleads

guilty and receives a negotiated sentence may not then seek discretionary

review of that sentence”). Accordingly, we may not review Johnson’s

discretionary aspects of sentencing challenge and his claim is wholly frivolous.

See id.

      Having reviewed the issue raised in counsel’s Anders brief, and after

conducting our own independent review of the record, which disclosed no

additional non-frivolous issues that could be raised on appeal, we agree with

counsel that the appeal is wholly frivolous. We therefore grant counsel’s

petition to withdraw and affirm the judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.




                                     -5-
J-S11013-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                          -6-